                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


ZACHARIA STEWART,

               Petitioner,
                                                              CASE NO. 2:18–CV–702
       v.                                                     Judge George C. Smith
                                                              Magistrate Judge Michael R. Merz

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

               Respondent.

                                             ORDER

       On May 23, 2019, the Magistrate Judge issued a Report and Recommendation (“R&R”)

recommending that the petition for a writ of habeas corpus be dismissed. (ECF No. 9).

Although the parties were advised of the right to file objections to the R&R, and of the

consequences of failing to do so, no objections have been filed. Therefore, the R&R (ECF No.

9) is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

       Pursuant to 28 U.S.C. § 2253(c)(1)(A) and Rule 11 of the Rules Governing Section 2254

Cases in the United States District Courts, the Court must determine whether to issue a certificate

of appealability. Because Petitioner has waived the right to file an appeal by failing to file

objections to the R&R, see Thomas v. Arn, 474 U.S. 140, 147 (1985); United States v. Walters,

638 F. 2d 947, 950 (6th Cir. 1981), the Court DECLINES to issue a certificate of appealability.

The Court also CERTIFIES pursuant to Fed. R. App. P. 24, that an appeal would not be in good

faith and that any application to proceed in forma pauperis on appeal would be DENIED.

       IT IS SO ORDERED.

                                                       s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT
